          Case 1:19-cv-03006-ABJ Document 26 Filed 02/09/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
                                        )
   Petitioner,                          )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
   v.                                   )
                                        )
WEST VIRGINIA OFFICE OF                 )
   DISCIPLINARY COUNSEL,                )
   et al.                               )
                                        )
Respondents.                            )
_______________________________________)

               PETITIONER’S MOTION FOR ORAL ARGUMENTS ON
            DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT

       Under Fed. R. Civ. P. 7(b) and L. Civ. R. 7(f), Petitioner moves for oral arguments on

Defendants’ Motion to Dismiss Amended Complaint.

       This matter raises extraordinarily complex legal issues surrounding jurisdiction and

constitutional law. Dismissal implicates Petitioner’s own law practice, career, and reputation.

Oral arguments will ensure this Court’s resolution of Defendants’ Motion to Dismiss Amended

Complaint is based on a complete presentation of both parties’ arguments in the most timely and

efficient way possible. As discussed in Petitioner’s concurrent Motion for Leave to File a

Surreply, Respondents provided new law and facts that need to be properly addressed before this

Court before it makes its ruling.

       Before filing this motion, Petitioner exercised due diligence in conferring with

Respondents, who expressed opposition.

       Petitioner respectfully requests that each side be permitted 30 minutes to present their

oral arguments.
         Case 1:19-cv-03006-ABJ Document 26 Filed 02/09/20 Page 2 of 3



Dated: February 9, 2020.

                                    Respectfully submitted,

                                    /s/ Michael D.J. Eisenberg
                                    Michael D.J. Eisenberg
                                    Pro Se
                                    D.C. Bar No. 4686251
                                    Law Office of Michael D.J. Eisenberg
                                    700 12th Street, N.W., Suite 700
                                    Washington, DC 20005
                                    O: (202) 558 - 6371
                                    F: (202) 403 - 3430
                                    E-mail: Michael@Eisenberg-Lawoffice.com
         Case 1:19-cv-03006-ABJ Document 26 Filed 02/09/20 Page 3 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
   Pro se                               )
                                        )
   Petitioner,                          )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
   v.                                   )
                                        )
WEST VIRGINIA OFFICE OF                 )
   DISCIPLINARY COUNSEL,                )
   et al.                               )
                                        )
Respondents.                            )
_______________________________________)

                                    PROPOSED ORDER

       This matter is before the Court on Petitioner’s February 9, 2020, Motion for Oral

Arguments. Upon consideration of the parties’ submissions, it is ORDERED that the

Petitioner’s Motion for Oral Arguments is GRANTED. Arguments will be held on

____________, 2020, at ________ in Courtroom _________.




                                                     ___________________________________
                                                          AMY BERMAN JACKSON
                                                      UNITED STATES DISTRICT JUDGE



                                                      __________________________________
                                                                    Date
